 AMERICAN SCREEN PRODUCTSCOMPANY87and Robert Hartman for any loss of pay suffered by them as aresult of the discrimination practices against them.CARPENTERSAND MILLWRIGHTS LOCAL UNIONNo. 1337,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, T6024 Federal Building (Loyola), 701 Loyola Avenue, NewOrleans 13, Louisiana, Telephone Number, 529-2411, if they have anyquestion concerning this notice or compliance with its provisions.American Screen Products CompanyandInternational Associa-tion of Machinists,AFL-CIO.Case No. 13-CA-45,98.August13, 1962DECISION AND ORDEROn May 23, 1962, Trial Examiner James T. Barker issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.The Trial Examiner also found that the Respond-ent had not engaged in certain other unfair labor practices alleged inthe complaint and recommended dismissal of these allegations.There-after, the General Counsel filed exceptions to the Intermediate Reportand a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERThe Board adopts the Trial Examiner's Recommended Order.IIn the absence of exceptions by the General Counsel, we adoptpro formathe TrialExaminer's refusal to find the additional violations of Section 8(a) (1) which were litigatedat the hearing.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on November 6, 1961,by the International Association ofMachinists,AFL-CIO,herein called the Union,and an amended charge filed on138 NLRB No. 7.C 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember 13, 1961, by said Union, the Regional Director of the National LaborRelations Board for the Thirteenth Region on December 19, 1961, issued a com-plaint against American Screen Products Company, herein referred to as Respond-ent, alleging violations of Section 8(a)(1) and (3) of the National Labor RelationsAct, herein called the Act. In its duly filed answer, as amended at the hearing,Respondent admitted certain allegations of the complaint but denied the commissionof any unfair labor practice.Pursuant to notice, a hearing was held before Trial Examiner James T. Barkerat Pontiac, Illinois, on February 13, 1962.All parties were represented at thehearing and were afforded full opportunity to be heard, to introduce relevant evidence,to present oral argument, and to file briefs with me thereafter.The parties waivedoral argument and in lieu thereof filed briefs with me.Upon consideration of the entire record and briefs of the parties, and upon myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is and has been at all times material herein a Florida corporation main-taining a place of business at Chatsworth, Illinois, and at various places in theStates of Florida and California where it engages in the manufacture and distribu-tion of aluminum fabricated products and other related products.During thecalendar year 1960, Respondent, in the course and conduct of its business operationsmanufactured and distributed aluminum fabricated products valued in excess of$50,000 from its place of business and facilities in the State of Illinois directly toStates of the United States other than the State of Illinois; and during the sameperiod purchased and received at its place of business in the State of Illinois, mate-rials valued in excess of $50,000 directly from States of the United States other thanthe Stateof Illinois.Respondent concedes and I accordingly find upon these factsthat it is engaged in commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Association of Machinists,AFL-CIO,is admitted by Respondent tobe a labor organization within the meaning of Section 2(5) of the Act, and I so find.III.THE UNFAIR LABOR PRACTICESThe General Counsel contends, in substance, that on September 29, 1961, Re-spondent laid off employee Melvin Hull because of his known position of leadershipin the organizational efforts of the Union at the Chatsworth, Illinois, plant.Further,the General Counsel asserts that during the 5-day period between Monday, Septem-ber 25, 1961, when the union organizational efforts commenced at the plant andFriday, September 29, when the layoff of Hull and 32 other employees became effec-tive,Respondent, through Supervisor Virkler, violated its employees' Section 7 rightsby curtailing employee discussion of the Union at the plant during nonworking timeand threatened employees with layoffs, discharge, and other reprisals if the Unionsucceeded in its organizational efforts.'Respondent denies the contentions of the General Counsel relating to Virkler'salleged violative conduct and further stresses that Hull was merely 1 of 33 employeeslaid off on September 29 as part of a general reduction in force. It asserts furtherthat Hull was selected for layoff before his union activities became known to it.Additionally, Respondent contends that Hull's layoff was predicated solely uponmanagerial judgments unrelated in any respect to his union activity.A. The organizational activitiesOn Saturday,September 23, 1961,a union organizational meeting was held atthe home of employee Spencer Sandquist and was attended by Sandquist, MelvinHull, the alleged discriminatee herein, two other employees of Respondent and UnionOrganizer Hammond.Hull had contacted Hammond and had arranged the meet-1That portion of the complaint relating to this latter phase of the General Counsel's casespecifies a period "on or about September 15." I have considered all of the GeneralCounsel's evidence relating to Virkler's alleged violative conduct, as it was adduced with-out objection,and as the issue was fully litigated and Respondent suffered no surprise atthe hearingSeePacific Milla,91 NLRB 60,61 ; cf.Haynee Stellite Company, Division ofUnion Carbide Corporation,136 NLRB 95. AMERICAN SCREEN PRODUCTSCOMPANY89ing.At the meeting union authorization cards, leaflets, and badges were distributedto the four employees present.Thereafter, the following Monday, September 25,employee Hull wore a large, white committeeman button at the plant as he worked.During the morning Hull was approached in the plant by Supervisor Abergast whohooked his finger under the button and in a joking manner asked Hull what it was.2Hull responded by saying, "I don't know, I can't read either."Abergast laughed andwalked away? Later in the same day Hull, who was still wearing the committee-man badge, observed Personnel Manager Lee approach him and "walk in almost acomplete circle around [him]."Lee looked at Hull as he did so.Hull devoted his entire lunch period on Monday, September 25, to securingemployees' signatures on union authorization cards, and was similarly active duringthe same period the following day.The lunch hour card-signing activities were car-ried on at Hull's workbench in the plant.He also solicited signatures after workon Monday, September 25.Although Sandquist and two other employees, Aldrichand Eshelman, also secured employee signatures, Hull appears to have been themost active.4During the lunch period on Monday, September 25, Leadman Honneger 5 observedthe card-signing activity at Hull's workbench and was asked by Superintendent ofOperations Postlewaite "if the men had been congregating around Mel Hull's bench."Honneger said that they had been and "that they were signing union cards." 6 Inaddition, employee Sandquist credibly testified without contradiction that on Sep-tember 25 and 26, Foreman Sadler appeared to more carefully observe his [Sand-quist's]movements throughout the plant in pursuit of his assigned duties, and toeavesdrop on Sandquist's conversations with fellow employees.From the foregoing it is clear and I find that on Monday, September 25, Respond-ent learned of the organizational efforts of its employees and of Melvin Hull'sprominent part therein. Indeed, Respondent does not dispute the conclusiveness ofthe evidence in this respect.However, it emphasizes that it had no knowledge of anyunion activity on the part of its employees prior thereto. In view of the total absenceof evidence indicating Respondent had knowledge of Hull's part in contacting UnionOrganizer Hammond to arrange the September 23 organizational meeting, or that ithad knowledge of the meeting itself, I conclude and find that Respondent first be-came aware of employee organizational activity on the morning of September 25and was not prior to that time aware of Hull's adherence to or activity in or onbehalf of the Union.B. Interference, restraint, and coercionAfter management became aware of the organizational efforts of its employees,Supervisor Virkler engaged in several conversations with employees.He concedesthat he endeavored to get individual employees to express themselves "as to whether(they] thought the Company was fair in all respects," and on occasions "may haveled" employees into a discussion of the Union.7On an occasion occurring sometime between noon on September 25 when unionauthorization cards and buttons had been distributed to rank-and-file employees andSeptember 29 when employee layoffs occurred, Virkler approached a group of fouremployees, including employees Marshall Burgess and John Rapp.The incidenttook place in the plant during working hours and after the morning "break," whilethe employees were discussing the Union and the wearing of union buttons.Virklertold the group of employees that if they "didn't quit horsing around and quit talk-ing about [the Union and union buttons] they would be canned," and that he"didn't want to hear anymore about it at any time." 8On another occasion duringthe 5-day period in question and during an afternoon "break" or rest period, Super-2The supervisory status of Abergast, Personnel Manager Lee, Foreman Sadler, andSuperintendent of Operations Postlewalte was either admitted in the answeror stipulatedby the parties.8Hull testified that he and Abergast were "very friendly."'The foregoing is predicated upon the undisputed testimony of Hull.5 Evidence was adduced at the hearing bearing on the alleged supervisory status ofHonneger.While in my view of the case his status is of little decisional importance, Iconclude and find that he is not a supervisor within the meaning of Section 2(11) of theAct, notwithstanding a very circumscribed authority to routinelyassign and transfer em-ployees to a specified class of uncomplicated tasks.8 The undisputed testimony of Honneger7 The General Counseldoesnot allege this precise conduct to be violativeand I makeno finding that it was.8 The credited testimony of Marshall Burgess. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisorVirkler approached a group of employees, including Marshall Burgess andJohn Rapp, as they discussed the wearing of union buttons and other matters relat-ing to the Union.He told them that anyone wearing a union button would besent home and admonished the employees that they "should not talk union duringworking hoursor any other time,"including "break time." 9 [Emphasis supplied.]To the extent that Supervisor Virkler's rebuke of the employees during the first-mentioned incident constituted an order to devote full attention to their work, hewas acting entirely within the scope of his supervisory prerogatives and did notinfringe upon legitimate, protected rights of employees.10However, his remark wasmore than a mere legitimate disciplinary rebuke, and was, in fact, an incisiveadmonition against any discussion at all-of the Union at the plant.This prohibitionwas further impressed upon the employees when Virkler, in effect, orally promul-gated a broad rule against discussion of the Union, by prohibiting such discussionsduring nonworking time as well as working time. Such a rule is presumptivelyinvalid.No showing is here present of special circumstances necessitating the rule.Ifind that through Virkler's statements curtailing the employee discussion of theUnion, Respondent interfered with protected rights of employees and therebyviolated the Act.iiFurther, in prohibiting the wearing of union buttons underthreat of "being sent home" Virkler likewise interfered with employees' Section 7rights and violated the Act.12Not present were the special circumstances whichhave been found to justify the promulgation of such a rule.13Also, during the pertinent 5-day period, Virkler engaged in another conversationwith employee John Rapp.Virkler told Rapp that "before a union would enterthe factory.they would close their doors." 14 I find this statement violative ofSection 8(a) (1) of the Act. i5On still another occasion during the period in question and while employeesBurgess and Rapp were deciding whether or not to sign authorization cards, Virklerspoke with them at or near their work desks where Virkler was performing work.Virkler told the two employees that "if they did sign for it [the Union] . . . therewould be a lot of layoffs and a lot of strikes and it would cost [them] more moneyin the long run than it would if [they] didn't have it." 16I do not find in this statement a threat that the Respondent would use its economicpower to retaliate against the employees.Rather, I find it constitutes a mere pre-diction of what might be expected to result fromunionizationof the plant.17Also during the organizational campaign, Virkler and employee Hull as theyworked together engaged in a conversation relating to the Union.Virkler remarkedthat Hull "Could be a Communist if [he] wanted to be," that "That's all the Unionsare." 18Ifind this was a mere statement of opinion unaccompanied by threat orcoercion and therefore protected by Section 8(c) of the Act.196The credited testimony of John Rapp and Marshall Burgess.My conclusion that theemployees were admonished on this occasion that they could not discuss the Union on"break time" is based upon the credited testimony of Burgess.10 SeeThreads-Incorporated,124 NLRB 968, 976-97711WaltonManufacturing Company,126 NLRB 697, enfd 289 F. 2d 177 (C.A. 5) ; seeThe Bendix Corporation,Research Laboratories Division,131 NLRB 599,605-606; ef.Becker-Durham, use,130 NLRB 1356;Midwestern Instrument, Inc,131 NLRB 1026.12Kimble Glass Company,113 NLRB 577, enfd 230 F. 2d 484 (C.A.6) ; RepublicAviation Corporation v N L R B.,324 US 793, 802;Spielman MotorSales,Inc,127NLRB 322;FloridanHotel of Tampa,Inc,130 NLRB 1105Is SeeNebraska Bag Processing Company,122 NLRB 654, 656, footnote8; Kimble GlassCompany, supra;cfBoeing Airplane Company v NLRB.,217 F 2d 369 (C.A. 9) ;Caterpillar Tractor Company, a Corporation v. N L.R.B.,230 F. 2d 357 (C A. 7)14 The credited testimony of RappVirkler's denial is not creditedis SeeStein-Way Clothing Company, Inc,131 NLRB 132, 137;Sunshine Biscuits, Incv.N L R B ,274 F. 2d 738, 740 (C A.7) ; N L.R.B. v Irving Taitel, et al , d/b/a I Taiteland Son,261 F. 2d 1, 4 (C.A 7).isThe credited testimony of BurgessI do not credit the denial of Virkler.17Carolina Mirror Corporation,123 NLRB 1712, 1714.isHull testified credibly concerning this incident, and although there existed in Sep-tember 1961, less than a harmonious relationship between Hull and Virkler, Hull's hos-tility toward Virkler was not so manifest as he testified as to render unbelievable histestimony, which stands uncontroverted in the record.Is SeeGrdnd Central Aircraft Co, Inc,103 NLRB 1114, 1118, enfd 216 F 2d 572(CA. 9) ;Union Screw Products, a Partnership,78 NLRB 1107. AMERICAN SCREEN PRODUCTS COMPANY91C. The alleged discriminatory layoff of Melvin HullThe Chatsworth, Illinois, plant of Respondent-the only plant here involved-commenced operations in early 1953.Until September 1, 1961, plant tool and diework as well as machine maintenance was performed by employees in the tool andmaintenance department, which in late August 1961 had a complement of nineemployees.Inmid-1961, in order to correct its unfavorable financial posture, Respondentrecognized a need to reduce overhead, of which indirect labor costs were a part,To this end, it decided to withdraw from the weaving phase of its operation andto farm out its major tool and die work.Accordingly, a decision was made tosell its 30 weaving looms and other weaving equipment.Further, in August, 1961,Superintendent of Operations Postlewaite informed then Foreman Hoffman (at thetime of the hearing a rank-and-file employee in the maintenance department) ofthe plan to convert to "strictly maintenance."They together discussed the immedi-ate layoff of some tool and maintenance department employees.Thereafter, onSeptember 1, Respondent's decision to farm out its tool and die work and to operatethe department solely as a maintenance department was announced by Superin-tendent Postlewaite to the tool and maintenance deparment employees.20As aresult on September 1, two employees, Haberkorn and Zea, were laid off.2iSubsequently, on Thursday, September 21, at a staff meeting attended by Respond-ent'smanagerial personnel, the earlier retrenchment decision was implemented by adetermination to effect a substantial reduction in force.22Following the staff meet-ing,PersonnelManager Lee and General Foreman Dale Kemmell, assisted bySuperintendent of Operations Postlewhaite, who participated in part of the delibera-tions, devoted the balance of Thursday, September 21, and the entire day of Friday,September 22, to selecting the employees to be laid off.After ascertaining totalmanpower needs, individual employees were selected for retention or layoff by acriteria encompassing employee (1) ability, (2) physical fitness, and (3) planthiring date or seniority.Plant seniority became significant only in the event theability and physical fitness of two or more employees were considered equal.Underestablished practice, an employee would be considered for transfer to another depart-ment in lieu of layoff only if the employee had formerly been in a department wherea vacancy existed 23At the close of business Friday, September 22, the layoff deliberations were com-pleted and 33 employees to be laid off had been selected and their names recordedon a list. In accordance with the practice followed in previous layoffs, PersonnelManager Lee presented the list of names to his secretary who prepared layoff notices.The list was not transmitted to her at the end of the workday on Friday, September22, because she had left the company premises for the day.The list was presentedto her on Monday morning, but because of her absence from the office during aportion of the day Monday, preparation of layoff notices was not completed untilTuesday morning, September 26.Later that day the notices were given to thevarious foremen for distribution to the employees.24The Layoff of Melvin HullAt the completion of work on Tuesday, September 26, Leadman Honneger handedHull an envelope containing his layoff notice and commented, "I never thought youwould get this."The notice informed Hull that his layoff would become effectiveon Friday, September 29.He was one of twomaintenancedepartment employeeslaid off.Hull has not been employed by RespondentsinceSeptember 29."The department was thereafter designated as the maintenance department21The foregoing is based upon a composite of the credited testimony of Lee, Postlewaite,and Hoffman.22Staff meeting was attended by Vice President Petry, Industrial Engineer and Per-sonnel Manager Lee, Superintendent of Operations Postlewaite, Supervisor of Administra-tive Services Johnson, and Kellerman of the purchasing department23Employee Melvin Hull had been employed in no other department but tool andmaintenance24The undisputed and credited testimony of Personnel Manager Lee and Superintendentof Operations Postlewaite. I credit them based partly upon my observation of their de-meanor as they testifiedI credit Lee's undisputed testimony that be gave the layoff listto his secretary on Monday morning 92DECISIONSOF NATIONAL LABOR RELATIONS BOARDDiscussion and ConclusionsRespondent asserts that Hull was laid off as a result of a plantwide reductionin force involving a total of 33 employees rendered necessary by economic con-ditions requiring reorganization and retrenchment.The General Counsel, on the other hand, while not challenging the legitimacy ofthe September 29 reduction in forceper se,contends that Hull wasselectedfor andincludedin the layoff because of his known leadership and activity in stimulatingunion adherence among his fellow employees.In order to find merit in the General Counsel's position, one of two basic findingsis required, either that (1) knowledge of Hull's union activity came into Respond-ent's possession before the layoff selections were consummated on Thursday andFriday or (2) after learning of Hull's union propensities on Monday, the layoff listwas amended to include Hull.As found above, the evidence does not warrant a determination favorable to theGeneral Counsel on the first alternative.Mere suspicion supports the second.The General Counsel introduced no evidence to contradict the testimony of Leeeither as to the list's completion on Friday or its submission to his secretary onMonday morning.Neither did the General Counsel adduce direct evidence thatthe layoffselectionswereamendedon Monday or Tuesday to include Hull whenhis union activities became known.Rather, without directly meeting this issue,theGeneral Counsel would have as much inferred, relying in support of suchinference upon evidence challenging the necessity and legitimacy of Hull's layoff inview of (a) the simultaneous retention of Glenn Reinagle,an employee in theGeneral Counsel's view possessed of ability inferior to Hull, (b) the subsequentand substantial use of employee Aldrich in the performance of "maintenance" duties,and (c)the increased performance of machine maintenance by production employeesafter September 29.In regard to the first contention, Ralph Hoffman, the former supervisor of bothReinagle and Hull, testified that in his opinion Hull was the superior "all-aroundman."But Hoffman was not consulted in connection with the September 29 layoffand it is undisputed that the responsibility for the selection of Hull was Plant Super-intendent Postlewaite's.Postlewaite testifiedcredibly thathe considered Reinagle'smaintenance skills more diverse and his ability as a machine operator and on pre-cisionwork superior to Hull's.The testimony of a generally credible witnessresponsible for the action questioned is entitled to be given weight and is not tobe ignored or discarded merely because a different individual not endowed withadvisory capacity or charged with ultimate decisional responsibility renders a differ-ent evaluation.Moreover, Postlewaite's judgment of Reinagle and Hull finds recordsupport in the testimony of Robert Abergast, supervisor of quality control andformer planning engineer.Although I have carefully considered the General Counsel's record evidence andthe contentions raised in his brief, there is, in my opinion,insufficient evidence tosuggest that Postlewaite's evaluation of the comparative potential contribution ofReinagle and Hull to the reconstituted maintenance department was so faulty andso at odds with objective fact as to reflect convincingly upon Postlewaite's motivein selecting Hull rather than Reinagle for layoff.The mere showing that Hullmayhave beenarguendoamore skilled employee than Reinagle, is not, alone,sufficient to overcome the credible testimony of Postlewaite and Lee that Hull'sselection for layoff was bona fide and made without management's knowledge orcognizance of his union activities.Nor is the General Counsel's case substantially strengthened by the testimony ofHoffman that in August when theSeptember Ilayoffs were being discussed, Reinaglewas considered for transfer back to the final assembly department where he formerlyworked, while Hull was not mentioned for layoff.This was as matter given con-sideration but never acted upon. It is clear from the record that the discussion inquestion was in context of the September 1 action and did not bear upon the sub-sequent plantwide reduction in force.On the record before me it would require aremarkable exercise of psychic power on the part of a Trial Examiner to discernwhether the managerial considerations valid in regards to the comparatively isolatedand minor reduction in force in the maintenance department on September 1 wouldbe equally valid and carry over to determinations made in the context of a laterplantwide reorganization involving the layoff of 33 employees.Also unconvincing is the General Counsel's assertion that Hull's layoff was un-necessary and discriminatory as evidenced by employee Aldrich's assignment to"maintenance" work after September 29.The "maintenance" work performed byAldrich-a former loom department employee-after September appears to partakeprincipally of "helpers"work not unlike that performed by a common laborer. It is AMERICAN SCREEN PRODUCTS COMPANY93not the type of maintenance work previously preformed by Hull.Aldrich is notshown to be formally assigned to the maintenance departmentandperforms variousmiscellaneous tasks in other plant departments.Likewise, that production employees, as contended by the General Counsel, haveperformed after September 29, more maintenance work on their own machines isof slight significance, being totally consistent with Respondent's avowed and intendedpurpose of reducing indirect costs through a reduction in force.The burden is upon the General Counsel to sustain the allegations of the complaintby a preponderance of the evidence.Knowledge is an indispensible prerequisite toa finding of discrimination under the Act.The credible testimony of PersonnelManager Lee and Superintendent of Operations Postlewaite that they were unawareof Melvin Hull's union activity when he was selected for layoff and his name placedon the layoff list has not been convincingly overcome by the General Counsel'sevidence. I conclude and find that the General Counsel has not sustained the allega-tions of the complaint pertaining to the layoff of Melvin Hull by the requisite pre-ponderance of the credible evidence.Accordingly, I shall recommend that thoseallegations relating to Hull's alleged,discriminatory discharge be dismissed.25IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in theconnection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in the unfair labor practices set forthabove, I recommend that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.As Respondent did not violate the Act in the discharge of Melvin Hull, I recom-mend that as to this discharge the complaint be dismissed.Upon the basis of the foregoing findings of facts, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.American Screen Products Company is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. International Association ofMachinists,AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.During September 1961, by (1) orally promulgating a rule prohibiting itsemployees from engaging in discussion of union activities on its premises duringnonworking times;(2) threatening employees with being sent home if they woreunion badges; and (3) threatening employeeswithreprisalsthatitwould close itsChatsworth, Illinois, plant in the event the Union was selected as the employees'bargaining representative,Respondent interfered with,restrained,and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act, and didthereby violate Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the Act, I hereby recommend that the Respondent,American Screen Products Company,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Prohibiting its employees from engaging in discussion of union activitieson Respondent'sChatsworth,Illinois, premises or from enforcing any such existingprohibition, unless the said prohibition is limited to the employees' working time.(b) Prohibiting its Chatsworth,Illinois,plant employees from wearing unionbadges, buttons, or insignia, threatening to send employees home or otherwise dis-cipline them for so doing,thereby interfering with,restraining, or coercing its em-ployees in the exercise of the rights guaranteed.=SeePlaybill Incorporated,131 NLRB 592. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Threatening its employees with closing of its Chatsworth, Illinois, plant orwith other reprisals in the event the Union was selected as bargaining representativefor the employees.(d) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of rights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a) Post in itsplant at Chatsworth,Illinois,copies of the notice attached heretomarked "Appendix." 26 Copies of said notice, to be furnished by the Regional Direc-tor for the Thirteenth Region, shall, after being duly signed by a representative of theRespondent, be posted by the Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, in conspicuous places, includ-ing all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said noticeis notaltered, defaced, orcovered by any other material.(b)Notify the Regional Director for the Thirteenth Region, in writing, within20 days from the receipt of this Intermediate Report and Recommended Order, whatstepsRespondent has taken to comply herewith??It is further recommended that unless Respondent shall within the prescribedperiod notify the said Regional Director that it will comply, the Boardissue anOrder requiring Respondent to take the aforesaid action.as If this Recommended Order is adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommendations of a Trial Examiner"in the noticeIn the event the Board's Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" for the words "Pursuant to a Deci-sion and Order."2''In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOTmaintainor enforce a rule prohibiting employees from engag-ing inunion activities on plant premises during their nonworking time.WE WILL NOT maintain or enforcea ruleprohibiting employees from wearingunion badges, buttons, or other insignia, or threaten employees with being senthome or with any other disciplinary action for violation thereof.WE WILL NOT threaten our employees with closing our Chatsworth, Illinois,plant if International Association of Machinists, AFL-CIO, is chosen as bargain-ing representative of our employees.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of rights guaranteed in Section 7 of the NationalLabor Relations Act.All our employees are free to become, remain, or refrain from becoming membersof International Association of Machinists, AFL-CIO, or any other labor organization.AMERICAN SCREEN PRODUCTS COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date, and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, MidlandBuilding, 176West Adams Street, Chicago, Illinois, Telephone Number, Central6-9660, if they have any question concerning this notice or compliance with itsprovisions.